Title: Notes for a Letter to Gouverneur Morris, [2–16 August 1793]
From: Hamilton, Alexander
To: 



[Philadelphia, August 2–16, 1793]



  I
  explanation of fitting out privateers Charlestown put on footing of their being no law


  II
  Letter persisting in objection to it


  III
  reclaims Gideon Henfield


  IV
  very moderate answer that Courts will do right


  V
  Concerning Sloop Republican






  I
  Issuing Commissions a mere consular act—


  II
  insists on right of army for defence—


  III
  speaks of Treaty permitting to enter


  IV
  armed—to equip themselves—


  V
  France always in practice of issuing Commissions


  VI
  Will give orders to consuls to take precautions to respect our Territory & political opinions of President—


  VII
  Insists on right of arming vessels—abandonning unworthily its friends—in waiting till the Representatives of the sovereign had resolved to adopt or reject—





  VII
  Complaint of proceedings of District Court, against the William—persons labour secretly to have misunderstood—


  VIII
  Letter concerning Debt accomplish informal system since the fœderel Govt. without consulting Congress


  IX
  Awkwardness Governor avails himself of political opinions


  ☞ X
  Letter—opinions private & public of President— on j’est empressé tu Je ne scais sous quelles influence—empressions etrangers complains of obstruction to consular jurisdiction


  X
  Letter concerning Ship William requiring relinquishment


  XI
  Letter concerning another Vessel on same situation


  XII
  Letter concerning Little Democrat—taken on account of the State to augment the marine of France—Commission &c


  


  I
  Blamed in a conversation the judicial proceedings of the Consul—Ought only to have made a ministerial Inquiry—


  I
  Case of the Swallow


